UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6390


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEIZAR MONTRELL RANDALL,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:03-cr-00922-TLW-1)


Submitted: February 16, 2021                                       Decided: March 2, 2021


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Keizar Montrell Randall, Appellant Pro Se. Justin William Holloway, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keizar Montrell Randall appeals from the district court’s February 11, 2020 order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and § 404(b)

of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. The district court

determined that Randall was eligible for relief under the First Step Act but declined to

exercise its discretion to reduce Randall’s sentence. Because the district court decided

Randall’s motion without the benefit of our decision in United States v. McDonald, __ F.3d

__, No. 19-7668, 2021 WL 218888 (4th Cir. Jan. 22, 2021), we vacate and remand.

       We review for abuse of discretion the district court’s ruling on Randall’s First Step

Act motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). “A

district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d
151, 158 (4th Cir. 2018) (internal quotation marks omitted).

       On appeal, Randall challenges the sufficiency of the district court’s explanation for

denying his First Step Act motion. In the analogous context of a sentence reduction motion

under 18 U.S.C. § 3582(c)(2), the Supreme Court has explained that a district court need

only “set forth enough to satisfy the appellate court that [it] ha[s] considered the parties’

arguments and ha[s] a reasoned basis for exercising [its] own legal decisionmaking

authority.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)). The Supreme Court also emphasized, however,

that the federal courts of appeals have broad discretion “to request a more detailed

                                               2
explanation [from the district court] when necessary.” Id. at 1967. After Chavez-Meza,

we issued our decision in United States v. Martin, 916 F.3d 389, 396-97 (4th Cir. 2019),

and concluded that a district court is obliged to provide an individualized explanation for

denying a § 3582(c)(2) motion when the defendant submits evidence of post-sentencing

rehabilitation in support thereof.

       In our recent McDonald decision, we applied Chavez-Meza and Martin in the

context of a sentence reduction motion filed pursuant to § 3582(c)(1)(B), and § 404(b) of

the First Step Act. 2021 WL 218888, at *5-8. There, we held that a district court must

provide an individualized explanation for denying a sentence reduction motion under the

First Step Act when the defendant presents evidence of his post-sentencing rehabilitation.
Id. at *9. In making that individualized explanation, the district court may “consider the

facts of [a defendant’s] original transgressions,” but the court “must also at least weigh [the

defendant’s] conduct in the years since [his] initial sentencing[].” Id. at *8.

       Here, the district court declined to reduce Randall’s sentence based solely on

Randall’s criminal history and offense conduct. Contrary to McDonald, the district court’s

order denying Randall’s motion does not explicitly assess any of Randall’s arguments or

evidence in support of a sentence reduction. Id. For example, the district court’s order

does not address Randall’s arguments that he was sentenced when the Sentencing

Guidelines were mandatory and that—after Randall was sentenced—the United States

Sentencing Commission issued an August 2016 report to Congress that disapproves of

applying the career offender enhancement, see U.S. Sentencing Guidelines Manual § 4B1.1



                                              3
(2018), to nonviolent drug offenders. * The district court’s order also fails to specifically

address Randall’s post-sentencing rehabilitation evidence, including evidence that Randall

has completed many educational programs while incarcerated.

       Consistent with our broad authority to request a more detailed explanation from the

district court, see Chavez-Meza, 138 S. Ct. at 1967, we vacate the district court’s order and

remand so that the district court may reassess Randall’s First Step Act motion in light of

McDonald. We deny Randall’s motion to appoint counsel, and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                             VACATED AND REMANDED




       *
        We express no opinion as to whether Randall is, in fact, the type of offender that
the Sentencing Commission’s report addresses.

                                             4